United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2502
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Christine Marie Goodwin,                 *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: February 14, 2007
                                  Filed: May 25, 2007
                                   ___________

Before LOKEN, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ___________

LOKEN, Chief Judge.

       Christine Goodwin and Lynn Lazenby entered into plea agreements and pleaded
guilty to participating in an extensive conspiracy to manufacture and distribute
methamphetamine in the Northern District of Iowa. Goodwin stipulated to purchasing
a larger quantity of a methamphetamine precursor in furtherance of the conspiracy,
which resulted in the bottom of her advisory guidelines sentencing range being
seventeen months higher than the bottom of Lazenby’s range. Goodwin and Lazenby
were sentenced by different district judges. One judge gave Lazenby a substantial
variance and sentenced her to twelve months in prison. The government appealed.
The other judge sentenced Goodwin to 87 months in prison, the bottom of her range.
Goodwin appealed, relying in large part on the disparity in the sentences imposed on
two conspirators who were in many other respects similarly situated. We consolidated
the appeals and after oral argument remanded both cases for resentencing. United
States v. Lazenby, 439 F.3d 928 (8th Cir. 2006).

       On remand, Goodwin and Lazenby were separately sentenced by Chief Judge
Linda R. Reade. Judge Reade sentenced Lazenby to 70 months in prison, the bottom
of her range, and then conducted Goodwin’s sentencing hearing that same day. After
extended arguments by counsel, the court explained that it had considered all fact
materials in the sentencing record, the sentences imposed on Goodwin’s co-
conspirators, the fact that Goodwin engaged in illegal conduct while on state
probation, her family situation and employment history, and the calculation of her
advisory guidelines sentencing range. The court noted that Goodwin’s cooperation
with the government had been taken into account with a three-level acceptance of
responsibility reduction and a two-level safety valve reduction and found that “[t]he
steps she took to improve herself are commendable, but they’re not extraordinary.”
Taking into account “all the statutory factors” in 18 U.S.C. § 3553(a), the court
declined to depart or vary downward from the guidelines range and again sentenced
Goodwin to 87 months in prison. Goodwin appeals the sentence as unreasonable
under United States v. Booker, 543 U.S. 220 (2005).

      On appeal, Goodwin argues that the district court violated the law of the case
when it imposed the identical sentence that we reversed in Lazenby. We disagree. In
deciding the first appeals, we were concerned by “the extreme disparity between the
sentences imposed on two similarly situated conspirators.” 439 F.3d at 934. After
concluding that Lazenby’s sentence was unreasonable, we remanded her case for
resentencing. We then remanded Goodwin’s case for resentencing as well, noting that
this would provide the district court an opportunity to address a number of “highly
unusual” circumstances -- the extreme sentencing disparity among similarly situated
conspirators, whether the stipulated drug quantities had produced “Guidelines-created
disparity,” and whether Goodwin’s cooperation had been adequately taken into

                                         -2-
account. We in no way limited or restricted the court’s sentencing discretion under
Booker on remand.

       Goodwin further argues that it was unreasonable for the district court to
sentence both Lazenby and Goodwin at the bottom of their respective advisory
guidelines ranges, “even when factoring in the different drug quantities,” because of
“the difference in their post-indictment cooperation.” The district court carefully
explained how it took these and other relevant facts and the statutory sentencing
factors into account in determining the sentence to impose. The extreme sentencing
disparity among similarly situated conspirators has been eliminated. After careful
review of the sentencing record, we conclude that the sentence imposed was well
within the range of reasonableness left by Booker to the district court’s discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-